Citation Nr: 0623919	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-05 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active duty from July 1958 to July 1978.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The evidence shows that the veteran's current left shoulder 
disability is consistent with the time, places, type, and 
circumstances of his military service.  


CONCLUSION OF LAW

Service connection for a left shoulder disability is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

When a veteran seeks service connection, due consideration 
shall be given to the places, types and circumstances of the 
veteran's service as shown by the veteran's service record, 
the official history of each organization in which the 
veteran served, the veteran's medical records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

The veteran contends that he injured his left shoulder during 
two parachuting accidents while serving with a Marine Force 
Reconnaissance Company for combat in Vietnam.  One involved 
landing in a tree and one involved landing on his left side, 
wrenching his left shoulder.  The veteran has explained that 
as a corpsman, injuries that did not require a medical 
officer were not recorded in health records.  The practice 
continued in Vietnam because there was no access to health 
records.  

The veteran's service personnel records show that he served 
in Special Operations and received decorations for combat.  

The veteran's service medical records are negative for injury 
to the left shoulder.  Nevertheless, he has submitted an 
April 2004 letter from his commanding officer, a retired 
Marine Lt. Col., stating that the veteran underwent extreme 
physical demands unique to the very few men who served in 
Special Operations units.  The Lt. Col. stated that he 
remembered that the veteran received a painful and 
temporarily debilitating shoulder injury during a parachute 
tree landing.  In addition, a December 2002 letter from a 
Special Operations comrade provides that he and the veteran 
were hurt often during their training but as "elites" they 
were expected not to complain or seek treatment. 

A December 2003 letter from a private physician indicates 
that the veteran had undergone recent surgical treatment for 
articular cartilage loss on the left humeral head.  The 
veteran had described at least two episodes during his 
military career when he parachuted and landed directly on his 
left shoulder, resulting in fairly severe pain.  The 
physician stated that the veteran's current left shoulder 
findings were consistent with the impact-type injuries the 
veteran sustained during his military service.

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

Overall, the foregoing medical and lay evidence shows that 
the veteran's current left shoulder condition, diagnosed by a 
medical doctor as articular cartilage loss on the left 
humeral head, is consistent with the places, types and 
circumstances of his Special Operations military service.  
Thus, service connection for a left shoulder disability is 
warranted.  38 U.S.C.A. § 1154(a).  


The Duty to Notify and the Duty to Assist

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

As discussed above, sufficient evidence is of record to grant 
the benefit sought on appeal.  Therefore, no further 
development is needed.


ORDER

Service connection for a left shoulder disability is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


